PER CURIAM.
This case proceeded on the former wife’s cross-appeal after the former husband’s appeal was voluntarily dismissed. We affirm the trial court’s ruling that the former husband was entitled to an offset of $74,600 against the $100,000 he owed to the former wife pursuant to the prenuptial agreement. With respect to the prejudgment interest, we reverse the trial court’s decision and hold that the former wife was *683entitled to interest on the $100,000 amount from the time of the February 2,1998 final judgment of dissolution, subject to the $74,600 in payments made. Also, the former wife is entitled to interest on that portion of the attorney’s fee award alloca-ble to issues “regarding custody and best interests issues concerning the minor child,” with interest to run from February 2, 1998. We affirm all other points raised.
Affirmed in part, reversed in part, and remanded.
SHAHOOD, GROSS and MAY, JJ., concur.